Citation Nr: 0843235	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  07-25 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.  He died on April [redacted], 2004, and the appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2005 rating decision of the 
Columbia, South Carolina, VA Regional Office (RO).  

The appellant was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in September 2008.  She waived 
initial agency of original jurisdiction (AOJ) consideration 
of evidence submitted at the hearing.  A transcript of the 
hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The veteran died on April [redacted], 2004.  

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
rated as 70 percent disabling, a scar of the left index 
finger, rated as 10 percent disabling, and Hepatitis C, rated 
as 0 percent disabling.  

3.  The competent evidence does not establish that the cause 
of death, myocardial infarction, due to or as a consequence 
of hypertension and end stage renal disease,
was related to service-connected disability, to include PTSD.  

4.  Service-connected PTSD was neither the cause of death nor 
contributed to death.

5.  The cause of death, myocardial infarction, due to or as a 
consequence of hypertension and end stage renal disease, was 
not a result of service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause death, and did not contribute substantially or 
materially to the cause of death.  38 U.S.C.A. § 1310 (West 
2002 & Supp. 2007); 38 C. F. R. § 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in her possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in her possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
appellant was aware that it was ultimately her responsibility 
to give VA any evidence pertaining to the claim.  The 
September 2004 letter told her to provide any relevant 
evidence in her possession.  See Pelegrini, 18 Vet. App. at 
120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless).  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence she is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).

The Court issued certain directives pertinent to cases where 
the issue is service connection for the cause of the 
veteran's death in Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

The Court held that there is no preliminary obligation on the 
part of VA to perform, what in essence would be, a 
predecisional adjudication of a claim prior to providing to 
the claimant section 5103(a) notice.  Although section 
5103(a) does not require a "predecisional adjudication" of 
the evidence in each case, the notice must be responsive to 
the particular application submitted.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006), at 9 ("The legislative interest 
underlying the VCAA notice requirement is the intent of 
Congress to provide claimants a meaningful opportunity to 
participate in the adjudication of claims").  This means that 
there is a middle ground between a predecisional adjudication 
and boilerplate notice with regard to the amount of detail 
and degree of specificity VA must provide for section 
5103(a)-compliant notice.  The Court later stated that a more 
detailed notice potentially discourages a claimant from 
submitting additional or corroborative notice, and is 
contrary to the VCAA's purpose.  

However, in DIC cases where the veteran was service-connected 
during his lifetime, the Court found that section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his death; or (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.

However, where a veteran was not service-connected during his 
lifetime, the same did not apply.  The Court held that in 
those cases, an original DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.  Further, in 
a section 5103(a) preadjudication notice, the Secretary or VA 
is not required to inform a DIC claimant of the reasons for 
any previous denial of a veteran's service-connection claim.

In this case, the veteran was service-connected for several 
disabilities during his lifetime.  A May 2008 VCAA notice 
specifically addressed this matter per Hupp.  In addition, 
the appellant demonstrated that she had actual knowledge of 
what was needed to establish her claim as she submitted 
pertinent arguments on those points.  She made assertions 
regarding what role the veteran's service-connected 
disabilities played in his demise.  This demonstrates that 
she had the requisite knowledge regarding such arguments.  

In addition, VA has obtained all relevant evidence.  
Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence which was needed to 
establish her claim since VA has obtained all relevant 
evidence.  Thus, any VCAA deficiency rebuts the presumption 
of prejudice as the record shows that the essential fairness 
of the adjudication process in this case was preserved.

As noted, the veteran's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available, and medical opinions are of record.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for the 
cause of death, any questions as to the effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

The debilitating effects of a service-connected disability 
must have made the decedent materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The appellant is seeking service connection for the cause of 
the veteran's death.  The certificate of death shows the 
veteran's cause of death was myocardial infarction, due to 
hypertension, due to end stage renal disease.  

Initially, the Board notes that neither cardiovascular 
disease-renal disease, including hypertension was manifest 
during service or within one year of separation.  Rather, at 
time of separation in June 1970, the veteran's heart and 
vascular system, and abdomen and viscera were normal, and 
normal on examination in November 1972.  The Board notes that 
a January 1999 VA examination report notes the veteran's 
reported history of having had kidney problems in the late 
1980s.  

In addition, during the veteran's lifetime, and as reflected 
in an October 2003 rating decision, service connection was in 
effect for PTSD, rated as 70 percent disabling, a scar of the 
left index finger, rated as 10 percent disabling, and 
Hepatitis C, rated as 0 percent disabling.  At the hearing, 
the appellant asserted that the cause of the veteran's death 
was related to service-connected PTSD.  Transcript at 3-4 
(2008).  
The resolution of this case turns on whether there is 
adequate evidence of a nexus between service-connected 
disability and the myocardial infarction and/or hypertension 
and end stage renal disease that ultimately caused the 
veteran's death.  After careful review of the record, the 
Board finds that service connection for the veteran's cause 
of death is not warranted.

The Board notes that where the determinative issue involves 
medical causation or a medical diagnosis, competent evidence 
is required.  Because the appellant is not a medical expert, 
her assertions of a relationship between the veteran's 
service-connected disability and the cause of death cannot be 
the sole basis for a decision as to such a relationship.  
Rather, the Board must weigh and assess the competence and 
credibility of all of the evidence of record, both positive 
and negative.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In that regard, the Board notes that in May 2004, a VA 
physician reported that the veteran had long been treated in 
the PTSD clinic.  In regard to the veteran's cause of death, 
the physician stated the following:

His death certificate lists myocardial 
infarction as the primary cause of death 
with other medical factors including 
hypertension listed as contributory.  It 
is possible that his chronic PTSD 
contributed to exacerbations of 
hypertension and, in a broader sense, 
cardiovascular disease.  There is 
increasing documentation in the medical 
literature that chronic PTSD may 
contribute to vascular illness and also 
that vascular disease may contribute to or 
exacerbate existing PTSD.  Chronic PTSD is 
associated with alterations in 
catecholamine (stress hormone) function 
and this may contribute to changes in 
heart rate and blood pressure and other 
physiologic changes observed in many PTSD 
patients.  Much more research is needed to 
better define the interaction between PTSD 
and vascular illness.  A few examples of 
papers to this effect are cited below.  

Against this back ground is the opinion of the August 2004 VA 
physician to the effect that the veteran's death was not 
related to his service-connected disability.  In noting a 
review of the studies cited by the May 2004 physician 
suggesting a link between cardiovascular disease and PTSD, 
the examiner stated that there was no well-established 
correlation between PTSD and coronary artery disease, adding 
that there were no controlled studies to evaluate any 
potential of an increase in coronary artery disease related 
to PTSD.  The examiner further stated the following:

One of the suggestions was that the 
cortisol level would be increased in 
individuals with post-traumatic stress 
disorder, resulting in an increase in the 
possibility of myocardial infarction.  In 
this particular case the patient was being 
treated with steroids and was noted to 
have a low cortisol on one of his most 
recent laboratory levels.  The patient had 
numerous medical problems including 
hypertension and renal failure secondary 
to glomerulonephritis.  He also had 
Hepatitis C in addition to multiple other 
medical problems.  In this case his renal 
disease is clearly documented as being 
related to glomerulonephritis which 
indicates that it is not secondary to the 
hypertension per se.  Any of the patient's 
medical problems could have led to the 
cardiac arrest.  It is my opinion that his 
death due to myocardial infarction was not 
caused by or a result of his post-
traumatic stress disorder due to the 
reasons cited above.  

In this case, the Board has afforded more probative value to 
the opinion of August 2004 physician concluding that the 
cause of death is not related to service-connected 
disability.  In that regard, the Board notes that the 
examiner reviewed the claims file, and the opinion is 
unequivocal and supported by the record, to include VA 
records, dated from March 2004 to April 2004, noting that 
laboratory tests showed a low level of cortisol, and a 
private January 2002 record noting end stage renal disease 
secondary to glomerulonephritis.  

In addition, the Board notes that while the literature cited 
by the May 2004 opinion was not submitted.  Regardless, and 
even assuming that that literature or the literature 
submitted by the appellant suggests a link between PTSD and 
cardiovascular disease, it is not sufficiently conclusive to 
satisfy the nexus element of this claim.  See Sacks v. West, 
11 Vet. App. 314, 317 (1998).  The Board notes that the 
literature is not specific to the veteran in this case, and 
is thus, is speculative, and of diminished probative value.  
Medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In addition, to the 
extent that the May 2004 VA physician may have treated the 
veteran for PTSD, the Court has expressly declined to adopt a 
"treating physician rule" which would afford greater weight 
to the opinion of a veteran's treating physician over the 
opinion of a VA or other physician.  See Guerrieri v. Brown, 
4 Vet. App. 467, 471-473 (1993).  In this case, the Board 
finds that the August 2004 opinion is based upon facts 
contained in the record, that the opinion is the product of 
reliable principles, and a complete rationale was provided.  

The Board finds that the evidence does not establish that the 
cause of death is related to service-connected disability and 
service connection for the cause of the veteran's death is 
not warranted.  A preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  
Consequently, the benefits sought on appeal are denied.


ORDER

Service connection for the cause of death is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


